UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 4) (MARK ONE) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-27831 SUNGAME CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8017623 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 3091 West Tompkins Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 789-0848 Securities Registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities Registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Table of Contents As of December 31, 2012 the market value was approximately $1.6 billion based upon a close of $9.00 on 31 December 2012.The Company would like to give fair disclosure in that the market capitalization may be overvalued due to certain factors, such as the Company, at this time, is thinly traded and we do not feel the market price has accurately reflected the merger.There are approximately 480,000 shares of our common voting stock held by non-affiliates.This valuation is based upon the bid price of our common stock as quoted on the OTCBB on that date ($9.00). APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the registrant's common stock as of December 31, 2012 is 177,575,014. (DOCUMENTS INCORPORATED BY REFERENCE) None Note on This Amendment – The amendment in this amendment contains modifications to the certifications, in conformity with regulation SK, and prior amendments contain modifications on signature blocks, in conformity with Regulation SK. - ii - Table of Contents SUNGAME CORPORATION FORM 10-K TABLE OF CONTENTS Page PART I 2 Item 1.Business. 2 Item 1A. Risk Factors. 9 Item 1B. Unresolved Staff Comments. 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4. (Removed and Reserved). 9 PART II 10 Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities. 10 Item 6. Selected Financial Data. 11 Item 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations. 11 Item 7A. Quantitative And Qualitative Disclosures About Market Risk. 18 Item 8. Financial Statements And Supplementary Data. 19 Item 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure. 30 Item 9A. Controls And Procedures. 30 Item 9B. Other Information 30 PART III 31 Item 10. Directors, Executive Officers And Corporate Governance. 31 Item 11.Executive Compensation. 32 Item 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters. 33 Item 13. Certain Relationships And Related Transactions, And Director Independence. 34 Item 14.Principal Accounting Fees And Services. 35 PART IV 36 Item 15.Exhibits, Financial Statement Schedules. 36 SIGNATURES 37 - 1 - Table of Contents PART I This annual report on Form 10-K contains forward-looking statements that are based on current expectations, estimates, forecasts and projections about the Company, us, our future performance, our beliefs and our Management's assumptions. In addition, other written or oral statements that constitute forward-looking statements may be made by us or on our behalf. Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” orvariations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict or assess. Therefore, actual outcomes and results may differ materially from what is expressed or forecast in such forward-looking statements. Except as required under the federal securities laws and the rules and regulations of the SEC, we do not have any intention or obligation to update publicly any forward-looking statements after the filing of this Form 10-K, whether as a result of new information, future events, changes in assumptions or otherwise. Unless the context otherwise requires, throughout this Annual Report on Form 10-K the words “Company,” “we,” “us” and “our” refer to Sungame Corporation. Item 1.Business. History Sungame Corporation (“We,” “Us,” “Our”) was organized under the laws of the State of Delaware on November 14, 2006 as Sungame International, Inc.On November 17, 2006, we changed our name to Sungame Corporation.The Company merged with Freevi Corporation on April 15, 2011. Overview Background and History We are an early development stage company.Prior to the merger with Freevi Corporation, Sungame was in the process of establishing a 3D virtual world communities.Sungame (also known as the “Company”), trading under the symbol “SGMZ”, is the Company behind the Flightdeck.tv content management and discovery platform. Sungame also uses the brand “Freevi” from time to time as a d.b.a., as it acquired Freevi Corp. and the brand has retained its value sufficient to keep using the brand Freevi. Sungame’s mission is simple: to enrich people’s lives by becoming a leading social networking, content creation, content discovery and distribution platform. Integral to the site’s functionality is a central aggregation engine that excels at serving targeted, focused and high quality content and social media interactions based on the user’s specific interests and past usage history. Other tools available on the website are designed to simplify content creation and distribution for content producers, while providing these artists an engaged audience interested in consuming this content. Sungame is also the Company behind Vidirectory, a video based business directory that simplifies online marketing for small businesses. - 2 - Table of Contents Sungame builds products that support its mission by creating utility for users, developers and advertisers: FLIGHTDECK The Flightdeck platform is designed to be a web-based homepage that is able to pull social media, news and content feeds from all over the web into one easy to manage central location.This aggregation of feeds will allow Flightdeck members to integrate all their most important online activities into one completely customizable homepage. The platform’s chat functionality is designed to allow users to interact with their user’s Twitter and Facebook friends, as they use the platform. Flightdeck will allow users to post content and links to all their social media accounts through a central location inside the website. The platform will enhance user’s content consumption experience by layering in unique chat and sharing features, while they watch movies, listen to music or play games. Flightdeck is designed to be the ultimate content discovery, distribution and consumption platform. The platform’s main differentiation compared to competing platforms is likely to include the platform’s multi-medium focus on audio, video, text and social content. The Flightdeck recommendation engine learns from tens of millions of small user interactions which improves the platform’s ability to serve content that is relevant to the interest and taste of the user. Flightdeck’s mission therefore is to become the user’s central online homepage that they can use to access all their social media and content needs. Figure 1: Flightdeck landing page - 3 - Table of Contents VIDIRECTORY Sungame will also offer Vidirectory a business directory service designed to help businesses attract customers to their online and physical by providing increased online visibility under the Company’s Vdirectory service offering, Sungame provides both free and paid products to local businesses. Vdirectory will allow businesses to create a free online business account and claim an individual page for each of their businesses locations. With their complimentary business accounts, businesses can view business trends1, message customers2, update information3 and update their product prices and inventory. Premium versions of this directory listing service allows local businesses to promote themselves as a sponsored search result on the shopping platform when users are searching for related product keywords or are visiting related business pages. Figure 2: Vidirectory landing page Platform Features CENTRAL SOCIAL MEDIA HUB FUNCTIONALITY Flightdeck’s social media aggregation bundles multiple social media accounts into one single channel for each user so everything from Instagram photos, Facebook status updates, tweets and Soundcloud tracks can be found in one easy to access place. The platform’s differentiation will lie in its unique user experience, which will allow users to chat, share and consume content at the same time. 1 e.g., statistics and charts reflecting the performance of a business’s page on the platform 2 e.g., by replying to customer inquiries either publicly or privately 3 e.g., address, hours of operation - 4 - Table of Contents THE FD POST The platform allows users to simultaneously broadcast updates to multiple social media websites without ever having to leave the platform. The feature will allow users to significantly streamline their sharing, communication and networking activity across social media platforms. This will allow user and content producers to post content to their Facebook, Twitter, LinkedIn and other social media accounts with a single click of the button. USER PROFILING AND CONTENT DISCOVERY The Flightdeck system has been built to offer users seamless content discovery through automatic interest and past usage analysis and profiling.The Flightdeck user profiling system allows the end-user experience to transition from having to search for the content they are looking for to a more organic and natural “curated content” strategy, where the user is exposed to relevant content and social media interactions automatically. Figure 3: Social network feeds VILLAGES Flightdeck will feature a community discussion board or a villages feature designed to discuss, collaborate and fund creative projects together. All users are able to apply to become members of different villages or creative projects, where they can contribute by either funding or volunteering for projects. This will allow users and content producers to connect and make creative projects happen. - 5 - Table of Contents SHARED ECONOMY The Company will actively incentivize user engagement, usage and referrals through the use of its virtual currency system. Users will be able to either redeem these points for cash, through licensed debt cards, or use it to purchase the different content as well as fund other user’s creative projects. This virtual system will also provide independent artists a way to monetize the content they produce. Figure 4: Shared Economy Wallet Business Model Flightdeck will generate revenue by monetizing both individual users and businesses. In regard to individuals, revenue will be generated through banner and video advertising, as well as the profit share deriving from our apps store.In regard to businesses, Sungame offers the possibility of inclusion in its database and platforms with both Free and Premium offerings. Figure 5: Sungame’s business model - 6 - Table of Contents Sungame will also offer businesses several versions of a premium Vdirectory service offering complete with varying features at a variety of different price points. Fees for businesses looking to create a customized video listing for their business will be required to choose between silver, gold and platinum packages. Figure 6: Vidirectory Business Membership Offering Value Proposition - 7 - Table of Contents Future developments Although a growing number of users is without question the most relevant Company goal in 2013, Sungame’s team and its endless desire to grow and expand has already set up a few more objectives for the near term. The first would be to make Sungame’s service available on mobile and tablet devices. The incredible growth in these segments of the market speaks for itself and Sungame wants to take advantage of a large potential adoption in that market. In addition, the team is investigating the feasibility of releasing an innovative Sungame -branded tablet, The team has been working on licensing the business line of the device and recently could appreciate the output of the hard work with a prototype device that exceeded any expectation. The tablet has not officially been presented, but it is thinner than any other 7” tablet on the market and allows for 3D vision without the use of any kind of glasses. Upon further understanding of the economics of these new products and services, as well of its distribution strategy, the Sungame team will promptly take action to present and exploit these new opportunities. Number Of Persons Employed As of December 31, 2012, we have 5 full-time employees.Mr. Robert works up to 40 hours per week and other Directors work on an as needed basis up to 40 hours per week. - 8 - Table of Contents Item 1A.Risk Factors. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. Item 1B.Unresolved Staff Comments. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. Item 2. Properties. We do not own any property, real or otherwise.Our operations are principally located at 3091 West Tompkins Avenue, Las Vegas, NV 89103.We pay market price in rent. Item 3. Legal Proceedings. The Company was involved in a litigation in Colorado.Broadway Holdings, Inc. (Broadway) vs. Sungame Corporation.The suit was a breach of contract by Broadway Holdings, Inc. filed on or about August 2, 2011, in the District Court, Denver County, Colorado.The case was settled on December 24, 2012.All claims and counterclaims were dismissed in the confidential settlement.All Sungame shares held by the Broadway Plaintiffs Shareholders are to be cancelled in 2013. Item 4. (Removed and Reserved). - 9 - Table of Contents PART II Item 5.Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities. Our common stock is quoted on the OTC Bulletin Board (the "OTCBB:). Quotations on the OTCBB reflect inter-dealer prices, without retail mark-up, markdown or commission and may not reflect actual transactions.Our common stock will be subject to certain rules adopted by the SEC that regulate broker-dealer practices in connection with transactions in “penny stocks.”Penny stocks generally are securities with a price of less than $5.00, other than securities registered on certain national exchanges or quoted on the system, provided that the exchange or system provides current price and volume information with respect to transaction in such securities. The additional sales practice and disclosure requirements imposed upon broker-dealers are and may discourage broker-dealers from effecting transactions in our shares which could severely limit the market liquidity of the shares and impede the sale of shares in the secondary market. The penny stock rules require broker-dealers, prior to a transaction in a penny stock not otherwise exempt from the rules, to make a special suitability determination for the purchaser to receive the purchaser's written consent to the transaction prior to sale, to deliver standardized risk disclosure documents prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock.In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. As of December 31, 2012, we have 61 shareholders of record of our common stock pursuant to transfer agent records. We have not paid any dividends to shareholders.There are no restrictions which would limit our ability to pay dividends on common equity or that are likely to do so in the future.The Delaware Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend; we would not be able to pay our debts as they become due in the usual course of business; or our total assets would be less than the sum of the total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have sold securities within the past three years without registering the securities under the Securities Act of 1933 as shown in the following table: Name Equity Paid per Security Date of Purchase Accredited or Sophisticated Adversor, Inc. 1500 common shares $1500 services-formation of company Accredited Adversor, Inc. 4,125,500 common shares $775,000 debt relief Accredited Friedland Capital 902,000 common shares $50,000 corporate advisory finance services Accredited Ranulf Jose Goss 1,375,000 common shares $137,500 development services Accredited Mindzeye Consulting Pte. Ltd 500,000 common shares $125,000 cash Accredited Mindzeye Consulting Pte. Ltd 500,000 warrant $125,000 cash Accredited Diamond Star Exports Ltd. 1,600,000 common shares $400,000in programming services Accredited Mindzeye Consulting Pte. Ltd 500,000 common shares $125,000 cash Accredited Mindzeye Consulting Pte. Ltd 100,000 common shares $25,000 in development services Accredited Diamond Star Exports Ltd. 900,000 common shares Payment of services under agreement Accredited - 10 - Table of Contents However, it should be noted Sungame Corp. and Freevi Corp. successfully engaged in a business combination, with Sungame being the surviving entity, and there was a 177,000,000 share exchange where Freevi shares were exchanged for Sungame shares, pursuant to the terms and conditions of the combination (See 8K dated April 15, 2011).On May 2, 2011, the Board of Directors authorized 25,000 shares for Mundial Financial Group, LLC for investment banking services, and authorized the issuance of 300,000 shares to Marshal Shichtman and Associates, PC as a gratuity for services rendered. Exemptions From Registration For Unregistered Sales All of the sales by the Company of the unregistered securities listed immediately above were made by the Company in reliance upon Section 4(2) of the Act. All of the individuals and/or entities listed above that purchased the unregistered securities were all known to the Company and its management, through pre-existing business relationships, as long standing business associates, friends, and employees. All purchasers were provided access to all material information, which they requested, and all information necessary to verify such information and were afforded access to management of the Company in connection with their purchases. All purchasers of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities,without such securitieseither being first registered or otherwise exempt from registration in any further resale or disposition. Item 6. Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. Item 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations. THE FOLLOWING DISCUSSION SHOULD BE READ IN CONJUNCTION WITH OUR AUDITED FINANCIAL STATEMENTS AND NOTES THERETO INCLUDED HEREIN. FORWARD-LOOKING STATEMENTS ARE STATEMENTS NOT BASED ON HISTORICAL INFORMATION AND WHICH RELATE TO FUTURE OPERATIONS, STRATEGIES, FINANCIAL RESULTS OR OTHER DEVELOPMENTS. FORWARD LOOKING STATEMENTS ARE NECESSARILY BASED UPON ESTIMATES AND ASSUMPTIONS THAT ARE INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC AND COMPETITIVE UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND OUR CONTROL AND MANY OF WHICH, WITH RESPECT TO FUTURE BUSINESS DECISIONS, ARE SUBJECT TO CHANGE. THESE UNCERTAINTIES AND CONTINGENCIES CAN AFFECT ACTUAL RESULTS AND COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED IN ANY FORWARD LOOKING STATEMENTS MADE BY, OR ON OUR BEHALF. WE DISCLAIM ANY OBLIGATION TO UPDATE FORWARD-LOOKING STATEMENTS. Overview Sungame Corporation (“We,” “Us,” “Our”) was organized under the laws of the State of Delaware on November 14, 2006 as Sungame International, Inc. On November 17, 2006, we changed our name to Sungame Corporation.The Company merged with Freevi Corporation on April 15, 2011. We are an early development stage company.Prior to the merger with Freevi Corporation, Sungame was in the process of establishing a 3D virtual world communities. - 11 - Table of Contents Our services Since the merger we are offering three services: 1. www.Flightdeck.tv–A forum for social interaction in the genre of Facebook, Myspace, and Google Circles, but with the unique aspect of a) being neutral so that the forum is able to show content and comments from all major social networks which makes it possible for the users to “get all information and share all information” from one place and b) the focus on Video content makes the forum more attractive for users to be on and stay online a longer period of time also. 2. www.Vidirectory.com – A business directory service designed to help businesses attract customers to their online and physical locality by providing increased online visibility under the Company’s Vidirectory service offering.The Company provides both free and paid products to local businesses.Premium versions of this directory listing service allows local businesses to promote themselves as asponsored search result on the shopping platform when users are searching for related product keywords or are visiting related business pages. 3. Sungame Casual Game Development– Proprietary Casual Game development is in partnership with Game Aggregators.Since 2010, we have been developing our proprietary casual game engine with the following unique features: a) allowing ourselves as well as the players to upload game assets and create their own missions, b) making it simple to change the theme and artwork to create new games for new audiences c) becoming fully compliant to Facebook game API so that it will run properly on Facebook’s social network.During 2012, game development has been ongoing with prototyping tools to create missions in a simple way.The launch date of our first game (called Spion) is not decided at this point since further development is needed. Our Revenue streams The following revenue streams are defined for each service group: www.Flightdeck.tv 1. Advertisement revenues 2. Sales of Virtual goods, for example music, books, applications 3. Casual Games revenues for example buying game improving assets such as ammunition, weapons, energy. 4. Revenues from physical goods, any product where we partner up with a distributor of products we decide to sell. www.Vidirectory.com 1. Subscription fees for Social Media services for clients advertising on the site. 2. Setup fees. For all our services in addition to the above subscription fees, we charge a setup fee. 3. Video Production fees - 12 - Table of Contents Sungame Casual Game Development 1. Shared revenues from Proprietary Casual Game development in partnership with Game Aggregators. Game aggregators are internet portals that normally have exclusive rights to market a number of games within one or many countries. The Game Aggregator has a large number of registered and active players and they are attractive for Game Developers based on the fact that they can speed up the time from launch of a new game to high usage and revenue generation. As shown in the image above, Sungame’s Business Units are closely related to each other. The image above shows how both our Social Advertising platform (Vidirectory) and Social Media Game Development platform (Sungame) are feeding our Social Media Platform (Flightdeck) with content. - 13 - Table of Contents Our marketing, sales and target customers For www.Flightdeck.tv, the service is in Open Beta version and we are running our initial Social Media Marketing campaigns. In the beginning of 2013, we expect to begin marketing to our target demographics. For www.Vidirectory.com, sales have just begun. Based on our market studies, we have identified four general types of users that we will be our focus on during 2013-2016: 1. Social Media e-commerce consumers 2. Smartphone and Tablet users 3. Online Video consumers 4. The North American market More specifically, for our market campaigns, we will prioritize the following target customers during 2013-2014: 1. The 10 largest cities in USA 2. The age group 18 – 30 years of age 3. Users of at least one social network (e.g. Facebook) 4. Users that are online in average not less than 1 hour/day 5. Users that spend in average not less than $20/month online All our marketing activities will be focusing on consumers meeting one or more of the above definitions. - 14 - Table of Contents Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue, and expenses and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates.We based our estimates on historical experiences and on various other assumptions that we believe to be reasonable under the circumstances.These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. Risks And Uncertainties We operate in an emerging industry that is subject to market acceptance and technological change. Our operations are subject to significant risks and uncertainties, including financial, operational, technological and other risks associated with operating an emerging business, including the potential risk of business failure. Software Costs The costs for internal use software, whether developed or obtained, are assessed to determine whether they should be capitalized or expensed in accordance with American Institute of Certified Public Accountants' Statement (“SOP”) 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use”. Capitalized software costs are reflected as property and equipment on the balance sheet and are to be depreciated when we begin recording revenue the deemed date that the software is placed in service. Start-Up Costs Start-up costs that would commonly be capitalized as Other Assets to be amortized over a period of five years have also been deemed to be impaired for the same reasons stated in the paragraph on “Software Costs”. Based on these circumstances, management has elected to expense these start-up costs as well. “Long-lived assets” are reviewed for impairment of value whenever events or changes in circumstances indicate that the carrying value of the assets might not be recoverable or at least at the end of each reporting period. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying value of an asset is not recoverable. For Long-lived assets to be held and used, management measures fair value based on quoted market prices or based on discounted estimates of future cash flows. Income Taxes We have effectively provided a full valuation allowance for the tax effects of our net operating losses during the years ended December 31, 2012 and December 31, 2011 and for the period from inception (October 21, 2010) to December 31, 2012 to offset the deferred tax asset that might otherwise have been recognized as a result of operating losses in the current period and prior periods since, because of our history of operating losses, management is unable to conclude at this time that realization of such benefit is currently more likely than not. Recent Accounting Pronouncements There were no recent accounting pronouncements that would have a significant effect on our future financial position, results of operations, and operating cash flows. - 15 - Table of Contents RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 COMPARED TO THE YEAR ENDED DECEMBER 31, 2011 Revenues For the year ended December 31, 2012 we generated revenue of $22,504 compared to $4,569 for the year ended December 31, 2011. The increase of $17,935 is due to the product launch of Vidirectory.com. Operating Expense Operating expenses for the year ended December 31, 2012 was $710,856 compared to $731,068 for the year ended December 31, 2011.This net decrease of $20,212 was the result of an increase of $39,825 in software development costs and a decrease in salaries and wages of $55,452 as we added four administrative people due to the merger and had a staff reduction during the year ended December 31, 2012. Net Loss The net loss for the year ended December 31, 2012 was $691,181 compared to a net loss of $727,294 for the year ended December 31, 2011. The decrease in net loss of $36,113 is directly attributable to the increase in revenue and decrease in operating expenses described above.As of December 31, 2012, we have an accumulated deficit of $1,709,128. Net Loss Applicable to Common Stock Net income applicable to common stock was $0.00 for the years ended December 31, 2012 and December 31, 2011. LIQUIDITY AND CAPITAL RESOURCES Outlook The United States has been experiencing a widespread and severe economic recession that, among other things, has reduced availability of credit and capital financing and heightened economic risks.We have been grossly undercapitalized in 2012 and unable to raise a significant amount of capital, other than receiving $653,593 in advances from our majority shareholder. The continuing effects and duration of these developments and related uncertainties on the Company’s future operations and cash flows cannot be estimated at this time but likely will be significant, and in its audit report on our consolidated financial statements, our independent registered accounting firm has expressed substantial doubt as to our ability to continue as a going concern (see Note 2 to our consolidated financial statements). We presently are unable to satisfy our obligations as they come due and do not have enough cash to sustain our anticipated working capital requirements and our business expansion plans for the remainder of 2013.Subject to unforeseen effects of the economic risks and uncertainties discussed in the foregoing paragraph and to our ability to raise working capital, we expect to continue for the remainder of the calendar year 2013 to incur expenses related to software development.The further delay of the rollout of our virtual world products, will have material adverse effects on our cash flow, results of operations and financial condition including significant uncertainty as to our ability to continue as a going concern.No assurance can be given that we will be able to secure any third party financing or that such financing will be available to us on acceptable terms. - 16 - Table of Contents Given the current financial market disruptions, credit crisis and economic recession, it is difficult at this time to obtain any third-party financing on acceptable terms, whether public or private equity or debt, strategic relationships, capital leases or other arrangements.Furthermore, any additional equity financing may be dilutive to stockholders, and debt financing, if available, may involve restricting covenants.Strategic arrangements, if necessary to raise additional funds, may require that we relinquish rights to certain of our technologies or products or agree to other material obligations and covenants. So far though, we cannot provide assurance that the market will ever accept our products.Any failure by us to sell our products within our expected schedule or on terms acceptable to us will likely have a material adverse impact on our cash flow, results of operations and financial condition.In addition, we expect to face competition from larger, more formidable competitors.A lack of market acceptance of our products, failure to obtain additional financing, or unforeseen adverse competitive, economic, or other factors may adversely impact our cash position, and thereby materially adversely affect our financial condition and business operations. Cash Flows Cash used in operating activities increased by $23,445 for the year ended December 31, 2012, versus the year ended December 31, 2011 primarily because of our decrease in net loss of $36,113. Our cash outflows from investing activities amounted to $59,975 for capitalized software.Our inflows from financing activities of $653,593 in the year ended December 31, 2012, consisted of $653,593 in advances from our majority shareholder. Sources of Capital We anticipate funding operations through private investments and loans made by our current shareholders.However, we have no commitments for such funding as of the date of this report.In addition, we anticipate generating revenue in the near future, however, we have no current commitments or contracts that could result in such revenue.Management will have complete discretionary control over the actual utilization of said funds and there can be no assurance as to the manner or time in which said funds will be utilized. We foresee that we will need a minimum of $1,500,000 to fund our operations for the next 12 months as follows: System Development and Integration $ Professional Fees $ Sales, Marketing, Strategic Partnerships $ General & Administrative $ Working Capital $ Total $ We will need substantial additional capital to support our proposed future operations.We have no significantrevenues from operations.We have no committed source for any funds as of the date hereof.No representation is made that any funds will be available when needed.In the event funds cannot be raised when needed, we may not be able to carry out our business plan, may never achieve sales or royalty income, and could fail in business as a result of these uncertainties. Because of the limited financial resources that we have, it is unlikely that we will be able to diversify our operations.Our probable inability to diversify our activities into more than one area will subject us to economic fluctuations within the virtual world industry and therefore increase the risks associated with our operations due to lack of diversification. We anticipate generating the vast majority of our revenues from our advertisers. Advertisers can generally terminate their contracts, at any time.Advertisers could decide to not do business with us if their investment in advertising with us does not generate sales leads, and ultimately customers, or if we do not deliver their advertisements in an appropriate and effective manner.If we are unable to remain competitive and provide value to advertisers, they may stop placing ads with us, which would negatively harm future revenues and business.In addition, expenditures by advertisers tend to be cyclical, reflecting overall economic conditions and budgeting and buying patterns.Any decreases in or delays in advertising spending due to general economic conditions could delay or reduce our revenues or negatively impact our ability to grow our revenues. - 17 - Table of Contents Going Concern The independent registered public accounting firm's report on our financial statements as of December 31, 2012 and 2011 includes a “going concern” explanatory paragraph that describes substantial doubt about our ability to continue as a going concern. We are dependent on raising additional equity and/or, debt to fund any negotiated settlements with our outstanding creditors and meet our ongoing operating expenses. There is no assurance that we will be able to raise the necessary equity and/or debt that we will need to be able to negotiate acceptable settlements with our outstanding creditors or fund our ongoing operating expenses. We cannot make any assurances that we will be able to raise funds through such activities. Need For Additional Financing We do not have capital sufficient to meet our cash needs. We have not generated revenue and have minimal resources to conduct planned operations. We estimate that our monthly expenses to commence planned operations within the next 12 months are approximately $125,000 (approximately $1,500,000 per year). Thus, using currently available capital resources (the primary source of which is non-binding commitments and expectations from management and current shareholders), we expect to be able to conduct planned operations for a minimum period of 3 to 4 months. We are currently relying solely on current shareholders and management to provide the necessary funds to continue operations. We do not have any commitments for such funding from shareholders or management. At the present time, we have not made any arrangements to raise additional cash. Management and current shareholders are expected, but have not committed, to provide the necessary working capital so as to permit us to conduct planned operations until such time as we have begun to generate revenue and/or have become sufficiently funded.However, if we do not begin to generate revenue or cannot raise additional needed funds, we will either have to suspend development operations until we do raise the funds, or cease operations entirely. In addition, the United States and the global business community is experiencing severe instability in the commercial and investment banking systems which is likely to continue to have far-reaching effects on the economic activity in the country for an indeterminable period. The long-term impact on the United States economy and our operating activities and ability to raise capital cannot be predicted at this time, but may be substantial. Off-Balance Sheet Arrangements and Contractual Obligations As of December 31, 2012, we did not have any relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, that had been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. As such, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we were engaged in such relationships. We presently do not use any derivative financial instruments to hedge our exposure to adverse fluctuations in interest rates, foreign exchange rates, fluctuations in commodity prices, or other market risks, nor do we invest in speculative financial instruments. Less than Type of Obligation Total one year 1-3 years 3-5 years Longer Loans payable majority shareholder $ $ Loans payable minority shareholder $ $ Operating Lease Obligation: Real Estate Other Total $ $ Item 7A. Quantitative And Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide information under this item. - 18 - Table of Contents Item 8. Financial Statements And Supplementary Data RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sungame Corporation Las Vegas, Nevada I have audited the accompanying balance sheets of Sungame Corporation (a developmentstage company) as of December 31, 2012 and 2011, and the related statements of operations, stockholders' equity and cash flows for the years then ended and for the period from October 21, 2010 (inception of the development stage) through December 31, 2011. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sungame Corporation as of December 31, 2011 and 2010, and theresults of its operations and its cash flows for the years then ended and for the period from October 21, 2010 (inception of the development stage) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanyingfinancial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit and stockholders' deficit. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado/s/ Ronald R. Chadwick, P.C. March 29, 2012 RONALD R. CHADWICK, P.C. - 19 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Balance Sheets December 31, December 31, ASSETS: Current Assets: Cash $ $ Prepaid Expenses - Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Capitalized Software Capitalized Software Accumulated Depreciation ) ) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts Payable $ $ Related party advances Other liabilities Total Current Liabilities Stockholders' Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized none issued or outstanding Common stock, $.001 par value; 300,000,000 authorized with: shares issued and outstanding Additional paid in capital ) ) Deficit accumulated during the dev. stage ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements - 20 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statements of Operations October 21, 2010 (Inception of Dev. Stage) Year ended Through December 31, Dec 31 2012 Revenues $ $ $ Costs and Expenses: Depreciation & amortization General & administrative Total Expenses Loss From Operations ) ) $ ) Other Income and (Expenses): Interest income - 10 10 Interest expense ) ) $ ) Net Loss $ ) $ ) $ ) Per Share Information Loss per common share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements - 21 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Statements of Cash Flows October 21, 2010 (Inception of Dev. Stage) Year ended Through December 31, Dec 31 2012 Cash Flows from Operating Activities $ ) $ ) $ ) Net Income (Loss) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization Stock issued for licensing agreement Compensatory stock issuances - Prepaid expenses ) - Accounts payable Other liabilities Net cash (used for) ) operating activities ) ) ) Cash Flows from Investing Activities Investment in capitalized software ) ) ) Net cash (used for) investing activities ) ) ) Cash Flows from Financing Activities Related party advances Net cash provided by financing activities Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period - Cash At The End Of The Period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ Cash paid for income taxes $
